UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7861



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

AMIR JAMES ATTAR,

                                              Claimant - Appellant,

          and

ONE TRACT OF REAL PROPERTY, WITH BUILDINGS,
APPURTENANCES, AND IMPROVEMENTS THERETO,
having the street address of 3400 Swift Drive,
Raleigh, North Carolina, being more particu-
larly described in a deed recorded in book
3980, page 628 of the Wake County Registry,
being titled in the name of A. James Attar;
AMIR J. ATTAR SECURITY ACCOUNT (UNNUMBERED),
located at Legg Mason Wood Walker, Incorpo-
rated; AMIR ATTAR ACCOUNT NO. 778-63745,
located at Merrill Lynch; A. J. ATTAR, M. D.
UNNUMBERED ACCOUNT, located at Olde Discount;
CHEM-SENSE, INCORPORATED, Account #38-950016,
located at Prudential-Bache; PERFECT VIEW,
INC.,   Account    #38-961462,    located   at
Prudential-Bache; AMIR ATTAR CUST. FOR RON J.
ATTAR   ACCOUNT    #38-284967,    located   at
Prudential-Bache; AMIR ATTAR ACCOUNT #38-
284584, located at Prudential-Bache; CHEM-
SENSE, INCORPORATED, Account #6267-265541,
located at Wachovia Bank; CHEM-SENSE, INCOR-
PORATED, Account #6265-048453, located at
Wachovia Bank; CHEM-SENSE, INCORPORATED, Ac-
count #6264-511626, located at Wachovia Bank;
A. ATTAR ACCOUNT #6267-850747, LOCATED AT
WACHOVIA BANK; A. ATTAR ACCOUNT #6269-8507646,
located at Wachovia Bank; PERFECT VIEW, INC.,
Account #6266-248343, located at Wachovia
Bank; PERFECT VIEW, INC., Account #6269-
036071, located at Wachovia Bank; GREEN LIGHT,
INCORPORATED, Account #6267-048452, located at
Wachovia Bank; GREEN LIGHT, INCORPORATED, Ac-
count #6261-509724, located at Wachovia Bank;
ACCOUNT NUMBER 38-855514 IN THE NAME OF AMIR
ATTAR,

                                                       Defendants,


MAYER ATTAR; ATTAR MORDECHAI; RON J. ATTAR;
GREEN LIGHT, INCORPORATED; CHEM-SENSE, INCOR-
PORATED, by and through its President, Amir J.
Attar; PERFECT VIEW, INC., by and through its
President, Amir J. Attar; WAKE COUNTY, Wake
County Revenue Collector; AMIR JAMES ATTAR,

                                                        Claimants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-91-744-5-BO)

Submitted:   July 25, 1996               Decided:   August 7, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Amir James Attar, Appellant Pro Se. Stephen Aubrey West, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court's order granting

judgment for the United States in its civil forfeiture action and

ordering specific performance of Appellant's plea agreement re-

quiring him to sign a consent order of forfeiture. Appellant's

motion for inclusion of all pleadings in the record on appeal is
granted in part to the extent necessary to review the district

court's order. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. United States v. 3400 Swift Drive,
No. CA-91-744-5-BO (E.D.N.C. Sept. 28, 1995). We deny Appellant's

motion for recusal of some members of the court. We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3